Matter of Village of Pomona v Planning Bd. of the Town of Ramapo (2017 NY Slip Op 07742)





Matter of Village of Pomona v Planning Bd. of the Town of Ramapo


2017 NY Slip Op 07742


Decided on November 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2012-10582
 (Index No. 156/12)

[*1]In the Matter of Village of Pomona, appellant,
vPlanning Board of the Town of Ramapo, et al., respondents-respondents, et al., respondents.


Doris F. Ulman, Village Attorney, Pomona, NY, for appellant.
Michael L. Klein, Town Attorney, Suffern, NY (Janice Gittelman and Michael Specht of counsel), for respondents-respondents Planning Board of the Town of Ramapo and Town Board of the Town of Ramapo.
Terry Rice, Suffern, NY, for respondent-respondent Scenic Development, LLC.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review three determinations of the Planning Board of the Town of Ramapo, all dated December 27, 2011, which granted the applications of the respondent Scenic Development, LLC, for subdivision and site plan approval of the subject property, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Walsh II, J.), dated September 10, 2012, which denied the petition and dismissed the proceeding.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic by the determinations of the respondent Planning Board of the Town of Ramapo dated March 22, 2013, granting the applications of the respondent Scenic Development, LLC, for final subdivision and site plan approval of the subject property. Since the issues raised herein have been addressed on the appeals in Matter of Bodin v Planning Board of Town of Ramapo ( _____ AD3d _____ [Appellate Division Docket No. 2014-07003, decided herewith]) and Matter of Shapiro v Planning Board of Town of Ramapo (_____ AD3d _____ [Appellate Division Docket No. 2014-07005; decided herewith]), the exception to the mootness doctrine does not apply (see City of New York v Maul, 14 NY3d 499, 507; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; see also Matter of Veronica P. v Radcliff A., 24 NY3d 668, 671; Matter of Aloya v Planning Bd. of Town of Stony Point, 93 NY2d 334).
LEVENTHAL, J.P., AUSTIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court